CUMMINGS, Circuit Judge.
The Ottawa Jaycees (“Jaycees”) appeal from the district court’s final judgment prohibiting them and the defendant City of Ottawa, Illinois, from mounting in a public park their annual yuletide display of sixteen large paintings depicting various events in the life of Jesus Christ. 726 F.Supp. 713. Finding an absence of any issue of material fact, Celotex Corp. v. Catrett, 477 U.S. 317, 322-323, 106 S.Ct. 2548, 2552-2553, 91 L.Ed.2d 265 (1986), the district court entered summary judgment in favor of plaintiff Jane Doe. The Jaycees, who were the intervenor-defendant in the original action, then sought relief from this Court, claiming that the display of paintings did not represent governmental endorsement of religion in violation of the Establishment Clause of the First Amendment.3 In addition, they asserted an infringement of their own constitutionally protected right of freedom of expression under the First Amendment.
We disagree with the Jaycees. The City encouraged, authorized and endorsed the Jaycees’ display of these paintings in a public park, thus offending the core of the Establishment Clause’s essential prohibition of state endorsement of religion. Because the City wished to promote the religious message of the paintings by permitting their annual display in Washington Park, we affirm the judgment below.
I. BACKGROUND
Before relating the specific facts concerning the Jaycees’ display, we must establish the proper scope and perspective of our review of a grant of summary judgment. This Court’s review is, of course, de novo, meaning that we look at the record in the case anew from the same standpoint as the trial judge. On review of an entry of summary judgment, we must determine that “there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). In conducting this inquiry to determine whether material facts are at issue, “we must review the record and all inferences therefrom in the light most favorable to the party opposing the *747motion.” Local 1545, United Mine Workers v. Inland Steel Coal Co., 876 F.2d 1288, 1292 (7th Cir.1989), citing United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 994, 8 L.Ed.2d 176 (1962).
A. Facts
The story of the display of the sixteen large paintings depicting major events in the life of Jesus Christ began in 1956. The Ottawa Retail Merchants’ Association, offended by the commercialism overtaking the Christmas holiday, endeavored to “put Christ back into Christmas.” The Association’s method of choice was to commission sixteen large paintings of Jesus’ life for display in Washington Park (“Park”), a city park located on the edge of Ottawa’s business district near the center of town. A typical small-town park, the Park occupies an open city block, covered with grass and a few trees. The Park has provided the location for numerous one-time events, including a campaign appearance by George Bush during the 1988 Presidential campaign, and other activities, ranging from a concert for world peace to an all-church concert and a concert for veterans of the Vietnam War. The City has records of activities taking place in the Park from June 1982-September 1988. (Affidavit of Charles Singer, Ottawa City Clerk, Defendant’s Exhibit No. 3.) Aside from these one-time events, the only events which appear to have occurred annually in the Park for any extended period of time are a flea market and the display of paintings at issue in this case.
In most years since' 1956, during the Christmas season in Ottawa, a passer-by traveling on LaSalle Street along the western edge of the Park would see the following: 16 paintings, each measuring 8 feet 8 inches in height, displayed in two lines that form a “V” spanning most of the Park’s west side. No matter whether it was day or night, the paintings were clearly visible at all times, being illuminated at night by street lights.
The paintings together tell the story of the life, crucifixion and resurrection of Jesus Christ, as told in the four gospels of the New Testament, the Books of Matthew, Mark, Luke and John.4 The scene depicted in each painting can be traced to at least one of these books, which together comprise the central teachings of Christianity. Only three of the 16 paintings relate specifically to the religious holiday of Christmas, celebrating Jesus’ birth. These canvases depict the infant Jesus in the manger (Luke 2:7), the announcement of the birth of Jesus being received by the shepherds in the field (Luke 2:8-20), and the three wise men traveling to Bethlehem, the birthplace of Jesus (Matthew 2:1-12). This and the description of the other paintings’ content is based primarily upon the Declaration of Graydon F. Snyder, Dean of Chicago Theological Seminary and Professor of New Testament, filed in support of plaintiff's motion for summary judgment (Plaintiff’s App. 18). The Jaycees do not dispute the content of the paintings, except to claim that all of the paintings relate to Christmas, because the birth of Jesus is inseparable from the rest of his life.
The remaining thirteen paintings chronicle subsequent events of significance in Jesus’ life. In chronological order, painting number four illustrates the flight of Mary, Joseph and the baby Jesus into Egypt (Matthew 2:13-15). In the fifth painting, Jesus is baptized by John the Baptist. Painting number six shows Jesus calling two of his disciples, the “fishers of men.” (Matthew 4:18-22; Mark 1:16-20; Luke 5:1-11; and John 1:35-42.)
The seventh painting recalls the “stilling of the storm,” in which Jesus and his disciples were in a boat on the lake near Gen-nesaret in Galilee and a great storm arose. Afraid, the disciples questioned their safety, but Jesus calmed the winds and stilled the storm. (Matthew 8:18, 23-27; Mark 4:37-41; and Luke 8:22-25.)
In the eighth picture, Jesus performs the miracle of the loaves and fishes. The *748painting recounts the incident where Jesus fed 5,000 people with only five loaves and two fishes. (Matthew 14:13-21; Mark 6:30-44; Luke 9:10-17; and John 6:1-13.)
The ninth picture in the display shows Jesus teaching. The picture contains elements of both the Sermon on the Mount (found in Matthew 5:1-7:29) and the story of Jesus teaching young children. The Sermon on the Mount sets forth what are known as the “Beatitudes,” such as: “Blessed are the meek; for they shall inherit the earth.” (Matthew 5:5.) The other part of the painting portrays Jesus teaching several small children. In the tenth picture, the stone covering the empty tomb of Lazarus is rolled away, after Jesus recalled Lazarus, a close friend of Jesus, from the dead. (John 11:38-44.)
Jesus enters Jerusalem on what has now become known as Palm Sunday in the eleventh picture. (Matthew 21:1-9; Mark 11:1— 10; and Luke 19:28-38.) Palm Sunday falls one week before Easter Sunday and is an important date in the “Passion Narrative,” the story of Jesus’ death. The next event in the crucifixion story, illustrated in the twelfth painting, is the Last Supper. (Matthew 26:17-29; Mark 14:12-25; Luke 22:7-20; and 1 Corinthians 11:23-27.) At the Last Supper, Jesus celebrated Passover, the Jewish holiday commemorating the flight of the Jews from Egypt under the leadership of Moses.
The display’s thirteenth canvas depicts Jesus praying in the Garden of Gethsemane. (Matthew 26:36-46; Mark 14:32-42; and Luke 22:40-46.) Just before his crucifixion, Jesus went to the Garden to contemplate his impending crucifixion and to pray to God. Next, in the fourteenth painting, the Romans try Jesus, accusing him falsely of heresy and treason. (Matthew 27:11-26; Mark 15:1-15; Luke 23:2-25; and John 18:28-19:16.)
The fifteenth scene depicts Jesus' crucifixion. (Matthew 27:27-54; Mark 15:16-41; Luke 23:11-49; and John 19:16-37.) This scene shows Jesus’ death, before he rose from the dead on Easter morning. Finally, the sixteenth painting illustrates a scene that takes place after Jesus’ resurrection, the “Emmaus Story.” (Luke 24:13-35.) In this scene, the resurrected Jesus is recognized by two of his followers, despondent over his death. Jesus explains to them that he, the Messiah, had to suffer, die and be raised again.
To sum up, out of the sixteen paintings in the display, only three have anything to do with Christmas, while the final seven tell the story of Jesus’ death and resurrection, commemorated by Christians during Lent and on Easter. The middle six paintings depict other important events and miracles in the life of Jesus, none of which relates specifically to either Christmas, Lent or Easter.
These paintings were first erected and displayed in 1956, and taken down and stored by the City of Ottawa during every Christmas season through 1969. During the 1970s, newspaper accounts indicate that the City refrained from showing the paintings due to public criticism of the display.
In 1980, an Ottawa newspaper reported that a City official had discovered the paintings in a municipal storage area. The newspaper article quoted the Mayor of Ottawa at the time as saying he hoped to find a private group willing to display the paintings and promising further that “the City will pay the electrical bills for illuminating the paintings and help in any way we can, except financially, if a group wants to display them again.”5 (Ottawa Daily Times, Nov. 21, 1980, Plaintiff’s Exhibit No. 28.)6 That same month the Ottawa Jaycees requested and received permission from the City to become the official “caretakers” of the paintings. By their own account the Jaycees hoped that the display would “enhance the Christmas spirit in the community of Ottawa” and would reveal “[the] true *749meaning of Christmas * * * thereby promoting faith in God.” (Ottawa Jaycees’ Chairman’s Planning Guide, Plaintiff’s Exhibit No. 44.) The City assisted in the reintroduction of the display by providing some of the labor necessary to erect, the paintings again in the Park.
When the paintings were redisplayed in the Park, they remained on display for varying periods of time. According to the defendants’ approximations, from 1980 to 1988, the periods of display were as follows:
Erected Dismantled
Year (Approximate Date) (Approximate Date)
1988 November 27, 1988 No later than January 1, 1989
1987 November 29, 1987 January 24 to 30, 1988
1986 November 15, 1986 Commenced January 1987 (removed five Paintings in January 1987 but remaining Paintings frozen); completed removal of remaining Paintings February 21, 1987
1985 December 1, 1985 February 2, 1986
1984 December 2, 1984 February 10, 1985
1983 December 3, 1983 March 4, 1984
1982 December 4, 1982 January 19 or 21, 1983
1981 December 5, 1981 January 10, 1982
1980 December 8, 1980 January 14, 1981
(R. 108, Exhibit 8 at 5.)7
The City’s involvement with the display did not cease in 1980. In 1986, Richard Rohrer, then a resident and taxpayer of Ottawa and the initial plaintiff in this suit, protested the display of the paintings, stating that he found the display extremely offensive. He claimed also that the presence of the display had deprived him of the use and enjoyment of the Park.8 In response to his complaint, the City Council reviewed the history of the display, calling it “The Greatest Story Ever Told,” and acknowledging that it portrays the central story of Christianity. (City Council Resolution, Dec. 2, 1986, Plaintiff’s App. 33.) Furthermore, the Council made a specific finding that the paintings “are an integral part of the seasonal decorations epitomizing Ghristmas” displayed in Washington Park and other locations in Ottawa and resolved:
After due consideration and reflection upon the complaint raised concerning the pictures in Washington Park, that this Council endorse the activities- of the Ottawa Jaycees in maintaining, erecting, dismantling and storing said pictures and incorporating them in the overall Christmas display that annually graces the downtown area of the City.
Id. (emphasis supplied). At the same meeting the Council also granted the Jaycees permission to erect permanent structural *750support for the paintings in the form of thirty-two, concrete-filled holes, each containing a metal sleeve to support one side of each painting.
After passing the Resolution, the City granted its approval of permanent foundations for the paintings, and the City Engineer and City Commissioner of Public Improvement discussed the precise placement and details of the holes containing the metal sleeves, each measuring 30 inches in length, with representatives of the Jaycees at a meeting in the Park. The Jaycees altered the display by replacing the former municipal holes for the paintings in order to widen the angle of the “V” so that “passing cars can see the paintings sooner as they are coming down the road.” The foundations to date have served no other purpose than to provide structural support for “The Greatest Story Ever Told,” although it is the Jaycees’ contention that other displays, even one advocating Satanic worship, may freely be mounted on the same foundations. (Deposition of George D. Small, Mayor of Ottawa, Defendant’s Exhibit No. 9 at 86.) When the paintings are not on display, the holes and sleeves remain covered.
The 1986 decision by the Council to continue permitting the display did not end the controversy. Rohrer filed suit on August 1, 1988. Initially upon receipt of the suit, Mayor Small reiterated the City’s position in support of the display: “ ‘As far as we (the City) know, we are going to proceed and put the pictures back in the park.’ ” (Suit filed over park paintings, Ottawa Daily Times, Aug. 16, 1988, Plaintiff’s Exhibit No. 53.) In the same article, the Mayor commented further on Rohrer’s suit:
‘This is what I guess happens in a free country. If he doesn’t like the paintings, then he can drive around them. * * * Maybe he’s looking for a public reaction, but I don’t want him crying when the public puts the heat on him.’
Id. Finally, Mayor Small called for a public response so that the City could decide whether to spend tax dollars to defend the suit. He suggested that the City might initiate a fund drive to raise money “to keep the paintings in the park.” Id. However, several months later, on the advice of the City Attorney, John Hayner, the City changed its position. When the Jaycees’ request to display the paintings was presented to the Council at its October 18 meeting, the following occurred:
Mayor Small presented request for erection of paintings in Washington Park. Moved by Mayor Small that this Council deny permission for the erection of the 16 paintings of the life of Christ in Washington Park during the Christmas season of 1989.
Ayes: [5]
Nays: None. Motion carried.
Jim Bruehler, President of the Ottawa Area Chamber of Commerce, presented costs and specifications for a “Festival of Lights” in Washington Park as an alternative.
(Minutes of Regular meeting of City Council, Oct. 18, 1988, Plaintiff’s Exhibit No. 54.) After the Council’s vote preventing the Jaycees from displaying the paintings, private businesses offered to have the paintings displayed on their property. The Jaycees tentatively concluded an agreement with the First National Bank of Ottawa, located across from City Hall. The Ottawa Daily Times quoted Mayor Small’s reaction to the proposed new home for the paintings: “It’s an honor to have the pictures across the street from City Hall. * * * Maybe some day they’ll be back in Washington Park where they belong.” (Paintings Get Home, Ottawa Daily Times, Oct. 21, 1988, Plaintiff’s Exhibit No. 55.)
When it appeared that the City decided not to fight Rohrer’s suit, the Council convened a special meeting on Oct. 28, 1988, “for the purpose of discussing the erection of the Life of Christ paintings in Washington Park lawsuit.” (Minutes of Special Meeting, Oct. 28, 1988, Plaintiff’s Exhibit No. 56.) According to the Council minutes, the following series of events transpired:
George Hupp, Jr. appeared and introduced Mr. Robert Skolrood National Legal Foundations [sic] representative concerning the defense of the lawsuit.
*751Robert Skolrood discussed the excellent fact pattern involving religious displays on public streets and parks applying to the defense of the lawsuit. He stated his organization will commit $100,000.00 to this case and will file an intervening petition on behalf of the Jaycees if the City continues the defense of the lawsuit. -Mayor Small presented motion to recess into executive session. * * *
Council recessed at 8:15 A.M.
Council reconvened at 8:29 A.M.
City Attorney John Hayner reiterated his recommendation to the Council from pri- or meetings stating finances, no reasonable chance of winning and alternate sights [sic ] were the major factors in his recommendation.
* # ik * * *
Moved by Mayor Small that the motion of October 18, 1988 prohibiting the Ottawa Jaycees from erecting the 16 paintings of the life of Christ in Washington Park for the 1988-1989 Christmas Season be and hereby is rescinded.
* J¡C # $ $ *
Ayes: [5]
Nays: None: Motion carried.

Id.

That same season, after deciding to permit the Jaycees to display the paintings, the City affixed decorations in the vicinity of the paintings and throughout the town. The City installed a 15-foot tall lighted snowman in the Park and “trimmed the town” by stringing lights, bows, snowflakes and giant candles on the trees in the Park and around town. The City dubbed this latter seasonal display “The Festival of Lights.” The giant snowman sometimes has company, for the City also added a Santa Claus House, which apparently alternates between the Park and the firehouse.
The City posted no disclaimer of its own next to the paintings. However, the Jaycees installed a small sign next to the display. Measuring only 2072 inches by 21 Vi inches, the sign read, in lettering l-Vie inches high: “THIS DISPLAY HAS BEEN ERECTED AND MAINTAINED SOLELY BY THE OTTAWA JAYCEES, A PRIVATE ORGANIZATION, WITHOUT THE USE OF PUBLIC FUNDS.” The sign can be seen but not read from LaSalle Street, the street abutting the Park on the side where the paintings are displayed.
In our above review of the facts, we have drawn all reasonable inferences in a light most favorable to the non-moving party to determine whether there is any genuine issue of material fact requiring further fact-finding. The existence of disputed facts does not prevent this Court from entering summary judgment in favor of the plaintiff. This Court recognizes that contested factual issues such as the duration of the display divide the parties. However, as we have stated before: “The existence of a factual dispute does not necessarily preclude summary judgment unless ‘the disputed fact is outcome determinative under the governing la\y.’ ” Korf v. Ball State Univ., 726 F.2d 1222 (7th Cir.1984), citing Egger v. Phillips, 710 F.2d 292, 296 (7th Cir.1983), certiorari denied, 464 U.S. 918, 104 S.Ct. 284, 78 L.Ed.2d 262. The point is simply that summary judgment provides courts with a means of resolving litigation without trial when there are no genuine factual issues “that properly can be resolved only by a finder of fact because they may reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 1356, 89 L.Ed.2d 538 (1986) (“Where the record taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for trial.’ ”); Samuels v. Wilder, 871 F.2d 1346, 1349 (7th Cir.1989) (“Merely alleging a factual dispute cannot defeat the summary judgment motion.”); Beard v. Whitley County REMC, 840 F.2d 405 (7th Cir.1988) (“The court should neither ‘look the other way’ to ignore genuine issues of material fact, nor ‘strain to find material fact issues where there are none.’ ”), quoting Secretary of Labor, United States Dep’t of Labor v. Lauritzen, 835 F.2d 1529, 1534 (7th Cir.1987) (“[A] minor factual dispute does not preclude summary judgment.”), certiorari denied, Lauritzen v. McLaughlin, 488 U.S. 898, 109 S.Ct. 243, 102 L.Ed.2d 232 (1988).
*752In this case the factual issues contested by the parties do not rise to the level of genuine material issues precluding the entry of summary judgment in this case. This Court has recognized repeatedly that disputes over the constitutionality of religious displays, while comprising factual disputes, turn ultimately on questions of law. Harris v. City of Zion, 927 F.2d 1401, 1402 n. 1 (7th Cir.1991); Mather v. Village of Mundelein, 864 F.2d 1291, 1292 (7th Cir.1989).9 In American Jewish Congress v. City of Chicago, 827 F.2d 120, 123 (7th Cir.1987), we explicitly acknowledged that the opposing parties contested factual issues relating to the display of a creche in City Hall. However, disputes over the constitutionality of a religious display involve “conclusions of law rather than facts.” Id. The existence of factual disputes does not preclude summary judgment, because “none [of the disputes] raises a material issue that would require a remand for trial.” Id.
The obligation imposed by Rule 56 of the Federal Rules of Civil Procedure to draw factual inferences in a light most favorable to the non-moving party applies only to this Court’s review of genuine material facts. In this case, no genuine issues of material fact prevent the entry of summary judgment. Because the undisputed facts provide an adequate basis on which this Court may predicate its legal conclusion, further fact-finding is unnecessary. Bender v. Williamsport School Dist., 741 F.2d at 542 n. 3. This is evidenced further by the Jaycees’ own prayer for relief. The Jaycees filed their own cross-motion for summary judgment asking this Court to reverse the lower court and enter summary judgment in favor of the defendants.
II. DISCUSSION
A. The Purposes of the Establishment Clause
Of late, Establishment Clause inquiries by courts have revolved around detailed *753inquiries into the specific facts surrounding each challenged practice. As a result, the decision as to whether a religious display passes constitutional muster on its facts overshadows the broader principles for which the Establishment Clause stands— namely, that courts must afford protection from “three main evils * * * sponsorship, financial support, and active involvement of the sovereign in religious activity.” Lemon v. Kurtzman, 403 U.S. 602, 612, 91 S.Ct. 2105, 2111, 29 L.Ed.2d 745 (1971), quoting Walz v. Tax Comm’n, 397 U.S. 664, 668, 90 S.Ct. 1409, 1411, 25 L.Ed.2d 697 (1970). Thus in case after case, typically involving yuletide displays of a Nativity scene or other religious symbols, the Supreme Court and lower courts have alternatively upheld or struck down individual displays, relying upon an application of the Supreme Court test, first enunciated in Lemon, 403 U.S. at 602, 91 S.Ct. at 2105, clarified by Justice O’Connor in several concurring opinions and finally adopted by two Justices in County of Allegheny v. ACLU, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (créche displayed on Grand Staircase of County Courthouse unconstitutional; Chanukah menorah, displayed alongside large Christmas tree and sign saluting liberty constitutional). See also Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984) (creche that was part of an overall holiday display constitutional); American Jewish Congress, 827 F.2d at 120 (créche displayed in lobby of city hall unconstitutional); Mather, 864 F.2d at 1291 (créche displayed alongside many other secular symbols constitutional); Congregation Lubavitch v. City of Cincinnati, 923 F.2d 458 (6th Cir.1991) (City’s prayer for injunction to ban menorah from public forum unlikely to succeed on merits); Smith v. County of Albemarle, 895 F.2d 953 (4th Cir.1990) (display of créche by local Jaycees on public lawn in front of county office building unconstitutional), certiorari denied, — U.S. -, 111 S.Ct. 74, 112 L.Ed.2d 48 (1990); Americans United for Separation of Church and State v. City of Grand Rapids, 922 F.2d 303, 310 (6th Cir.1990) (religious group responsible for menorah display permitted to intervene in suit to exclude display from public plaza because group likely to succeed on merits and because menorah was private and carried a large and explicit disclaimer in an area where demographics make it unlikely that anyone would believe that Grand Rapids endorsed Judaism); McCreary v. Stone, 739 F.2d 716 (2d Cir.1984) (créche displayed in public park with no public financial assistance constitutional), affirmed sub nom. Board of Trustees v. McCreary, 471 U.S. 83, 105 S.Ct. 1859, 85 L.Ed.2d 63 (1985); ACLU v. City of Birmingham, 791 F.2d 1561 (6th Cir.1986) (unadorned créche display on city hall property unconstitutional), certiorari denied, 479 U.S. 939, 107 S.Ct. 421, 93 L.Ed.2d 371 (1986); Doe v. City of Clawson, 915 F.2d 244 (6th Cir.1990) (combined display of créche and secular symbols constitutional); cf. Harris v. City of Zion, 927 F.2d 1401 (7th Cir.1991) (municipal seal of Rolling Meadows and seal, emblem and logo of Zion represent unconstitutional uses of Christian symbolism, e.g., a Latin cross); Doe v. Village of Crestwood, 917 F.2d 1476 (7th Cir.1990), petition for certiorari filed, 59 U.S.L.W. 3726 (U.S. Apr. 23, 1991) (No. 90-1573) (government-sponsored Roman Catholic mass celebrated in public park during Italian cultural festival unconstitutional); ACLU v. City of St. Charles, 794 F.2d 265 (7th Cir.1986) (display of cross atop city firehouse during Christmas season unconstitutional), certiorari denied, 479 U.S. 961, 107 S.Ct. 458, 93 L.Ed.2d 403; Kaplan v. City of Burlington, 891 F.2d 1024 (2d Cir.1989) (unattended, solitary display of a menorah in a public park over a ten-day period unconstitutional), certiorari denied, — U.S. -, 110 S.Ct. 2619, 110 L.Ed.2d 640; Gilfillan v. City of Philadelphia, 637 F.2d 924 (3d Cir.1980) (expenditure of city funds for platform and cross used by Pope John Paul II to celebrate Mass and deliver sermon unconstitutional), certiorari denied, 451 U.S. 987, 101 S.Ct. 2322, 68 L.Ed.2d 845 (1981).
Before turning to the specific application of Lemon and Allegheny to the facts of the Jaycees’ display, this Court recognizes that constitutional debates over the application of the Establishment Clause not only *754arise over the proper application of the constitutional tests articulated by the Supreme Court, but also over first principles — in this case, an understanding of the purpose of and intent behind the constitutionally mandated separation of church from state.10 Unlike other paradigmatic constitutional debates, like that over the Due Process Clause of the Fourteenth Amendment or the constitutional right to privacy, in which one side, advocating a more restrictive reading of the scope of particular constitutional provisions, reads the Constitution in light of the original intent of the Framers, while the other views the inquiry as futile and instead applies constitutional commands to contemporary societal conditions — here both sides argue vociferously for adherence to original intent. As one noted scholar of the religion clauses has stated:
Because there is an unusual abundance of historical evidence, and because there is ample evidence to support both sides, both sides appeal to history. Those who would invalidate government action abandon their usual argument that original intent is not binding, and instead urge that this time original intent is on their side. That tactical choice tells you something about the perceived legitimacy and persuasive power of original intent arguments. Despite their many problems, they have an almost irresistible appeal.
Douglas Laycock, Text, Intent, and the Religion Clauses, 4 Notre Dame J.L. Ethics & Pub. Pol’y 683, 685 (1990).
It is important to recognize what is at stake. The best illustration can be found in the recent Establishment Clause opinions of the Supreme Court and this Court in which a split has emerged. On one side are those Justices and Judges, more often in the majority than not, who adhere to the view that:
[I]t is not within the power of government to invade * * * [the inviolable citadel of the individual heart and mind], whether its purpose or effect be to aid or oppose, to advance or retard. In the relationship between man and religion, the State is firmly committed to a position of neutrality.
School Dist. of Abington Township v. Schempp, 374 U.S. 203, 226, 83 S.Ct. 1560, 1574, 10 L.Ed.2d 844.
Adherents of this position look to the original intent of the religion clauses of the Constitution to conclude that the Framers of the Establishment Clause intended to provide protection against any governmental intrusion on religious liberty and that all forms of government aid to religion are unconstitutional. They find support in the text of the Clause itself, the legislative debates surrounding the adoption of the text of the First Amendment, the debates in the revolutionary states over questions of church-state relations, and the history of religious persecution that provided a background to the debates over the adoption of the Establishment Clause. In addition, supporters of the view that the Framers drafted the Establishment Clause to protect freedom of religious belief and to commit the state to a position of neutrality vis-á-vis questions of conscience, look to statements by Thomas Jefferson and James Madison, champions of the disestablishment of religion at the time that the new nation defined itself. From Jefferson, we have the oft-quoted letter to the Dan-bury Baptist Association, in which he wrote that “I contemplate with sovereign reverence that act of the whole American people which declared that their legislature ‘should make no law respecting an establishment of religion, or prohibiting the free *755exercise thereof,’ thus building a wall of separation between church and State.” 8 Writings of Thomas Jefferson 113 (H. Washington ed. 1861).
James Madison, who played a large role in the drafting and passage of the Bill of Rights, also provides support for the view that the Framers intended the Establishment Clause to have broad application. In his “Memorial and Remonstrance Against Religious Assessments,” Madison wrote:
The Religion then of every man must be left to the conviction and conscience of every man; and it is the right of every man to exercise it as these may dictate. This right is in its nature an unalienable right. * * * We maintain therefore that in matters of Religion, no man’s right is abridged by the institution of Civil Society, and that Religion is widely exempt from its cognizance. ■
James Madison, “Memorial and Remonstrance Against Religious Assessments, 1785” at para. 1, reprinted in Wallace v. Jaffree, 472 U.S. 38, 53-54 n. 38, 105 S.Ct. 2479, 2487-2488 n. 38, 86 L.Ed.2d 29 (1985).
Justice Brennan, an avowed skeptic of the utility of inquiring into original intent of the Framers, nevertheless relied upon his understanding of their purpose in writing to uphold a prohibition on the recitation of the Lord’s Prayer in a public school:
[Njothing in the text of the Establishment Clause supports the view that the prevention of the setting up of an official church was meant to be the full extent of the prohibitions against official involvements in religion. * * * [T]he history which our prior decisions have summoned to aid interpretation of the Establishment Clause permits little doubt that its prohibition was designed comprehensively to prevent those official involvements of religion which would tend to foster or discourage religious worship or belief.
Abington School District v. Schempp, 374 U.S. at 233-234, 83 S.Ct. at 1577-1578 (Brennan, J., concurring).
On the other side of the historical debate, supporters of the view that certain forms of governmental aid to religion are appropriate offer an alternative version of the Founders’ original intent. In Wallace v. Jaffree, Justice Rehnquist launched the judicial attack on a broad reading of the Establishment Clause. He set out to correct what he called a “mistaken understanding of constitutional history,” Wallace, 472 U.S. at 91, 105 S.Ct. at 2508, and concluded that:
The Framers intended the Establishment Clause to prohibit the designation of any church as a “national” one. The Clause was also designed to stop the Federal Government from asserting a preference for one religious denomination or sect over others. Given the ‘incorporation’ of the Establishment Clause as against the States via the Fourteenth Amendment in Everson, States are prohibited as well from establishing a religion or discriminating between sects. As its history abundantly shows, however, nothing in the Establishment Clause requires government to be strictly neutral between religion and irreligión, nor does that Clause prohibit Congress or the States from pursuing legitimate secular ends through nondiscriminatory sectarian means.
Id. at 113, 105 S.Ct. at 2519 (Rehnquist, J., dissenting).
Under this approach, nothing in the Establishment Clause’s history prevents a generalized endorsement of religion, leading Justice Rehnquist to vote to uphold school prayer in the Alabama schools. Id. at 114, 105 S.Ct. at 2519. The narrower understanding of the Establishment Clause he put forward was embraced more recently by Justice Kennedy in his concurring and dissenting opinion in Allegheny. Under this approach, Justice Kennedy would jettison the traditional Establishment Clause analysis as applied by Justice Black-mun in his majority opinion in Allegheny, in favor of a “coercion” or “prosyletization” approach. See also Board of Educ. v. Mergens, — U.S. -, 110 S.Ct. 2356, 2376, 110 L.Ed.2d 191 (Kennedy, J., concurring). Noting that the display of a creche in a public space, Lynch, 465 U.S. at 668, 104 S.Ct. at 1355; tax exemptions to *756churches, Walz v. Tax Comm’n, 397 U.S. at 664, 90 S.Ct. at 1409; government programs supplying textbooks to students in parochial schools, Board of Educ. v. Allen, 392 U.S. 236, 88 S.Ct. 1923, 20 L.Ed.2d 1060 (1968); and a public school system’s program to give students part of the day off to attend religious classes, Zorach v. Clauson, 343 U.S. 306, 72 S.Ct. 679, 96 L.Ed. 954 (1952), all represented permissible accommodation of religion, he went on to say:
The ability of the organized community to recognize and accommodate religion in society with a pervasive public sector requires diligent observance of the border between accommodation and establishment. Our cases disclose two limiting principles: government may not coerce anyone to support or participate in any religion or its exercise; and it may not, in the guise of avoiding hostility or callous indifference, give direct benefits to religion. * * *
Allegheny, 492 U.S. at 659, 109 S.Ct. at 3136 (Kennedy, J., concurring in the judgment in part and dissenting in part). Under this approach, the state’s so-called passive and symbolic recognition of religion would not violate the Establishment Clause, so that religious displays that fall short of actually “establishing” a religious faith would pass muster under this “coercion” test.
This view has found support in dissenting opinions of this Court. In American Jewish Congress, 827 F.2d at 120, the majority held unconstitutional a display of a nativity scene in Chicago City Hall, applying the secular purpose and endorsement prongs of Lemon and citing in support of this decision a broad view of the Establishment Clause’s prohibitions. Dissenting from this decision, Judge Easterbrook criticized the content- and context-specific approach required in applying the Lemon test, instead advocating the adoption of the “coercion” approach. Conducting his own review of the constitutional history of the Establishment Clause, the dissent concluded that “force or funds are essential ingredients of an ‘establishment.’ ” American Jewish Congress, 827 F.2d at 137 (Easter-brook, J., dissenting). However, this approval of the coercion approach was tempered by the appropriate caveat: “I offer this conclusion in the spirit of constructive criticism, because it is plainly not the law today.” Id. More recently, in Crestwood and Zion, Judge Easterbrook repeated his criticism of Lemon, charging that it “has lost its tang.” Zion, 927 F.2d at 1424 (Easterbrook, J., dissenting). Although Judge Easterbrook reiterated his own view that the Establishment Clause forbids “taxation and coercion in support of religion,” while permitting the display of religious symbols, id. at 1423, he believes that under Allegheny, an appellate court may abandon Lemon in favor of Justice O’Connor’s endorsement analysis. Id. at 1425. Under the endorsement test, Judge Easterbrook would have held the two municipal seals at issue in Zion unconstitutional.
Although the debate over the original intent behind the Establishment Clause continues to rage, we decline to jump into the fray by conducting yet another exhaustive review of the Framers’ intent by scouring primary sources such as legislative debates, the writings of individual Framers, the state debates over church-state issues, or the history of religious persecution as it existed at the time that the Bill of Rights was passed. There is no need to do so here, for a proper understanding of the original intent prevents this Court from sustaining the explicit, preferential accommodation of religion by government that occurred in this case.
The Establishment Clause means that government may not prefer one religion over another, nor may it aid all religions evenhandedly. Both types of aid effected, in the Founders’ view, an establishment of religion. See Laycock, “Nonpreferential” Aid to Religion: A False Claim About Original Intent, 27 Wm. & Mary L. Rev. 875, 878 (1986). Coercion certainly falls within the cognizance of this definition, but coercion is not all that the Establishment Clause was intended to or has been interpreted to proscribe. On the contrary, “establishment” means much more than coercion — it means acts of the state that place the imprimatur of governmental *757approval upon a religious creed or belief. Governmental acts such as placing a nativity scene in city hall, mandating school prayer in the public schools, or, as in this case, expressly endorsing the presentation of a private religious display on public property, represent state endorsement of one faith over another, with the result that the endorsement “sends a message to no-nadherents that they are outsiders, not full members of the political community, and an accompanying message to adherents that they are insiders, favored members of the political community.” Lynch, 465 U.S. at 688, 104 S.Ct. at 1367 (O’Connor, J., concurring).11
Our conclusion in this case must be tempered by a recognition that while history is helpful in determining which problems the Framers were attempting to solve, “an awareness of history and an appreciation of the aims of the Founding Fathers do not always resolve concrete problems.” Abington School District v. Schempp, 374 U.S. at 234, 83 S.Ct. at 1578 (Brennan, J., concurring); see also Laycock, Text, Intent, and the Religion Clauses, 4 Notre Dame J.L.Ethics & Pub.Pol’y 683, 696-697 (1990). In his concurrence in Abington School District v. Schenipp, Justice Brennan cautioned against a “too literal quest for the advice of the Founding Fathers upon the issues of [the case at hand],” 374 U.S. at 237, 83 S.Ct. at 1579. In sum, original intent reminds us that courts in particular cases might apply the constitutional test differently, but they “cannot diminish in any way the force of the command” that “government may not demonstrate a preference for one particular sect or creed (including a preference for Christianity over other religions).” Allegheny, 492 U.S. at 605, 109 S.Ct. at 3107, quoting Larson v. Valente, 456 U.S. 228, 244, 102 S.Ct. 1673, 1683, 72 L.Ed.2d 33 (1982).
B. The Constitutional Tests
Our recognition here that the Framers intended the Establishment Clause to forbid governmental endorsement of religion provides the backdrop for a contextual and content-based examination of the paintings in the Park in accordance with modern-day Establishment Clause jurisprudence.
The resolution of this case depends upon an application of one of two tests, both of which have been approved by shifting majorities of Supreme Court Justices in their attempt to articulate a principled approach to Establishment Clause jurisprudence. The first test, containing three prongs, was articulated by the Supreme Court in Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, and has become known as the Lemon test: “[A] statute or practice which touches upon religion, if it is to be permissible under the Establishment Clause, [1] must have a secular purpose; [2] must neither advance nor inhibit religion in its principal or primary effect; and [3] must not foster an excessive entanglement with religion.” Lemon, 403 U.S. at 612-613, 91 S.Ct. at 2111. In Establishment Clause cases involving the constitutionality of a religious display, the courts have applied the prongs of this test to the various factual circumstances — its physical setting, its proximity to the seat of governmental power, its position on public property, the presence or absence of secular objects that might mitigate the religious effect of the display, its history and ubiquity, and the degree of government approval or sponsorship of the display.
While the lower courts have used the Lemon test to draw lines in Establishment *758Clause cases, the Supreme Court itself has resisted wholeheartedly adopting the test in every case. Indeed in Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, in upholding the display of a creche by the city of Pawtucket, Rhode Island, the Court recognized the usefulness of the Lemon test but stated that “we have repeatedly emphasized our unwillingness to be confined to any single test or criterion in this sensitive area.” Lynch, 465 U.S. at 679, 104 S.Ct. at 1362. Despite this caveat, Chief Justice Burger applied the three prongs of the Lemon test in his majority opinion, finding, e.g., a legitimate secular purpose (in satisfaction of prong one) in the display of the creche on the facts of that case'. Lynch, 465 U.S. at 681, 104 S.Ct. at 1363. However, in her concurrence, Justice O’Connor voted to uphold the display based on a variation of the Lemon test, stating:
Every government practice must be judged in its unique circumstances to determine whether it constitutes an endorsement or disapproval of religion. In making that determination, courts must keep in mind both the fundamental place held by the Establishment Clause in our constitutional scheme and the myriad, subtle ways in which Establishment Clause values can be eroded.
Lynch, 465 U.S. at 694, 104 S.Ct. at 1370. Justice O’Connor emphasized the second prong of the Lemon test (primary effect to endorse religion), believing it to be disposi-tive to Establishment Clause analysis. The endorsement test as refined focuses on the content and context of a display to determine whether a governmental body has run afoul of the Establishment Clause.
In County of Allegheny v. ACLU, 492 U.S. 573, 109 S.Ct. 3086, Justice Blackmun, writing the opinion of the Court, reviewed the Supreme Court’s decision in Lynch and applied the endorsement test to uncover the underlying constitutional principle: “[T]he government’s use of religious symbolism is unconstitutional if it has the effect of endorsing religious beliefs, and the effect of the government’s use of religious symbolism depends upon its context.” Allegheny, 492 U.S. at 593-598, 109 S.Ct. at 3101-3103. Justice Blackmun employed Justice O’Connor’s approach, noting that it “provides a sound analytical framework for evaluating governmental use of religious symbols.” Allegheny, 492 U.S. at 595, 109 S.Ct. at 3102. In evaluating the constitutionality of the creche displayed in the foyer of the county courthouse and the menorah placed in front of City Hall, the Court in Allegheny viewed its task as “deter-min[ing] whether the display of the créche and the menorah, in their respective ‘particular physical settings,’ has the effect of endorsing or disapproving religious beliefs.” Allegheny, 492 U.S. at 597, 109 S.Ct. at 3103.
In Allegheny, the Supreme Court’s decision demonstrates the challenge posed to a reviewing court by a content-based, contextual approach to the Establishment Clause. While the Supreme Court, on the one hand, found unconstitutional a créche displayed on the grand staircase inside the Allegheny County Courthouse, on the other, the Court in the very same case upheld the display of a Chanukah menorah in front of the City-County Building. In reaching its decision as to the créche, the Court concluded that the content and context of the créche display endorsed a patently Christian message: “Glory to God for the birth of Jesus Christ.” Allegheny, 492 U.S. at 601, 109 S.Ct. at 3105.
The display of the menorah presented “a closer constitutional question” than the créche. Id. 492 U.S. at 613, 109 S.Ct. at 3111-3112. The majority (albeit a different one than voted to find the county’s display of a créche unconstitutional) held that the menorah, because of its placement alongside a large Christmas tree and a sign bearing the Mayor’s name and the slogan, “Salute to Liberty," did not “have an effect of endorsing religious faith.” Id. at 620-621, 109 S.Ct. at 3115. Because of the shifting majority in Allegheny, in which only two Justices, Blackmun and O’Connor, voted to find the créche unconstitutional and the menorah constitutional, whereas three Justices, Brennan, Marshall and Stevens, voted to find both the créche and the menorah to be unconstitutional, and three Justices, Rehnquist, Scalia and Kennedy, *759voted to find both displays constitutional, this Court has to be especially diligent in applying Establishment Clause jurisprudence.
Fortunately in this case the constitutional question is not close. The Jaycees’ display of the paintings fails the first two prongs of the Lemon test12 as elaborated in Allegheny. It is patently inconsistent with the time-tested, venerable command of the Establishment Clause that:
[Government may not promote or affiliate itself with any religious doctrine or organization, may not discriminate among persons on the basis of their religious beliefs and practices, may not delegate a governmental power to a religious institution, and may not involve itself too deeply in such an institution’s affairs.
Allegheny, 492 U.S. at 590-591, 109 S.Ct. at 3099. This constitutional edict remains in force even in cases in which a private actor claims responsibility for the religious expression at issue. The dissent charges this Court with invoking an improper analytical framework in its application of the Lemon and endorsement tests rather than viewing the display as constitutionally protected private expression. As the dissent would have it, assertedly private speech is exempt from Establishment Clause analysis. This begs the question, however. It is precisely through the application of the Lemon and endorsement tests that a reviewing court makes a determination whether expression is private or whether it bears the imprint of government endorsement. A government may not evade the constitutional obligations imposed by the Establishment Clause by seeking refuge in the protective mantle afforded to private actors by the freedom of speech and expression clause of the First Amendment.
1. Secular Purpose under Lemon
Through the pronouncements and actions taken in support of the display of the paintings, the Jaycees have obviated any claim that the display satisfies the secular purpose prong of the Lemon test. Unlike a Christmas tree, recognized by the Supreme Court in Allegheny, 492 U.S. at 616, 109 S.Ct. at 3113, and by this Court to be a secular symbol of the holiday season, Lubavitch Chabad House, Inc. v. City of Chicago, 917 F.2d 341, 343 (7th Cir.1990), the paintings are undeniably religious in nature. They portray sixteen scenes in the life of Jesus which together encapsulate the essential religious message of Jesus’ life to Christians. As already noted, only three of the paintings have anything to do with the Christmas holiday and the story of Jesus’ birth. And even those paintings relate the religious background of the holiday, particularly when viewed as part of an overall religious display in which thirteen paintings have no connection whatsoever to the secular celebration of the Christmas holiday season. The Jaycees fail in their argument to overcome the core of the paintings’ spiritual nature by attempting to manufacture a secular purpose out of whole cloth.
The Jaycees contend that the display satisfies the Establishment Clause test as articulated in Lemon. However, they fail in their main brief even to address the secular purpose prong of Lemon as it relates to these facts. The Jaycees state that the Supreme Court in Lynch found a secular purpose in the display of the créche — namely, the celebration of Christmas and its origins. From this statement, they infer that the paintings in the municipal Park share the same purpose and therefore satisfy the first prong of Lemon. However, in his incisive opinion below, the' district judge recognized the Jaycees’ unconstitutional purpose in effecting a governmental endorsement of religion.
First, the district judge rightly pointed to the City Council’s Resolution, passed in 1986 at the same time that the City granted the Jaycees permission to construct new concrete-filled holes with metal sleeves to support the paintings. As noted above, the City not only rejected Richard Rohrer’s complaint and granted permission to the Jaycees to display the paintings for *760another season, but it passed the following Resolution:
NOW, THEREFORE, BE IT RESOLVED by the City Council of the City of Ottawa, that after due consideration and reflection upon the complaint raised concerning the pictures in Washington Park, that the Council endorse the activities of the Ottawa Jaycees in maintaining, erecting, dismantling and storing said pictures and incorporating them in the overall Christmas display that annually graces the downtown area of the City and further thanks all the other groups, public and private, who also maintain, erect, dismantle and store other portions of the Christmas decorations which are integral to the annual Yuletide season and the spirit thereof.
(City Council Resolution, Dec. 2, 1986, Plaintiffs App. 33) (emphasis supplied). On its face, the constitutional defect of the Resolution is readily apparent. The City did not try to hide its approval of the religious display and even used the word “endorse” to express its support. In view of the judicial test for Establishment Clause violations, the City’s use of this word to describe its support for the display is enlightening. When considered along with the rest of the Christmas displays, the City reserved its special plaudit for the Jaycees’ pictures. In explicitly endorsing the Jaycees’ display, the City made no acceptable attempt to articulate a secular purpose for doing so.13 A “statute should be held to have an improper purpose * * * [since] it is beyond purview that endorsement of religion or a religious belief ‘was and is the law’s reason for existence.’ ” Wallace v. Jaffree, 472 U.S. at 75, 105 S.Ct. at 2499 (O’Connor, J., concurring), citing Epperson v. Arkansas, 393 U.S. 97, 108, 89 S.Ct. 266, 272, 21 L.Ed.2d 228 (1968). In this case, it is beyond dispute that endorsement of religion was the reason for the display.
The Jaycees advance three other secular purposes for the display in their attempt to pass the secular purpose prong of the Lemon test. First, they claim that the City’s policy of permitting the display represented a permissible accommodation of religion. In their brief, the Jaycees point to the City’s “policy of equal access” and to its participation in the celebration of the Christmas season as a permissible accommodation that allows the Jaycees to display the pictures in the Park.
The history of City sponsorship and support of the display provides no evidence to the district court of the actual content and application of the City’s claimed “equal access” policy. The record plainly shows that the pictures in the Park have been the only display to be mounted in the Park annually for any long period of time. While the City may permit an occasional festival, concert, or presidential campaign appearance to be held in the Park,14 it has *761been telling “The Greatest Story Ever Told” to passers-by for more than a generation. Moreover, the City has not permitted any other group to install permanent foundations to support their displays.15 Only the Jaycees’ claimed “equal access” earned them the explicit endorsement and input of the City in designing the concrete-filled holes and metal sleeves especially to support the paintings. In applying its “policy” of equal access, the City apparently believes that some groups are more equal than others!
The dissent reprints the list of onetime events that, according to the City clerk, took place in the Park and reprimands the majority for failing to draw reasonable inferences in a light most favorable to the non-moving party. Dissent at 793-794. However, the plaintiff does not dispute that the one-time events took place. Neither the occurrence of events in the Park, nor the fact that a park is generally considered to be the quintessential public forum, Hague v. CIO, 307 U.S. 496, 515, 59 S.Ct. 954, 964, 83 L.Ed. 1423, (1939), establishes that the City employed an open access policy with regard to the Park. The existence of an equal access policy is clearly an ultimate question, a constitutional fact that requires this Court to review the record de novo. As such, this Court is under no obligation to draw inferences favorable to the non-moving party. The mere assertion of a policy by the Jaycees does not mean that it exists in light of the record in this case, which supports the conclusion that the City had no policy at all. The City’s laissez-faire approach becomes clear in Mayor Small’s responses to plaintiff counsel’s questions at a deposition:
[By Ms. Golden:]
Q. What is the City’s policy concerning the display of property in its park system?
A. [By Mayor Small:] First come, first serve.
Q. And I take it * * * that the policy first come, first serve is not written in any documents which the City uses in enforcing its policy?
A. There’s nothing in granite.
Q. How about in ink?
A. There you go. Not that I know of, okay.
Q. And that’s the policy that you followed since 1971 in making the decisions as to the use of Washington Park and every other park in the City of Ottawa; is that correct?
A. Not necessarily, no.
(Deposition of Mayor George D. Small at 22, Plaintiff’s Exhibit No. 57.) Mayor Small then suggested that the City would permit any display “[a]s long as it didn’t have a safety factor to it.” Id. at 23. However, with respect to the paintings, Mayor Small admitted that no safety determination was ever made. Id. at 24. When pressed by plaintiff’s counsel to identify the safety factors or the extent to which the City would permit a pérmanent display or structural addition to the Park, Mayor Small’s responses indicated that subjective determinations, rather than an articulated policy, characterized the City’s approach to the use of its parks.
Furthermore, while many varieties of expression must be tolerated in a public forum to guarantee freedom of expression, the Establishment Clause prevents the government from endorsing a religious *762message, even if the message is expressed in a public forum. A government may not avoid the constitutional command of the Establishment Clause by channelling its endorsement through a private speaker’s religious expression in a public forum. See discussion in Part II.B.2.C. infra.
The Jaycees offer an additional secular purpose for the display: that it is part of the celebration of the Christmas holiday season. By offering this as a justification, the Jaycees cannot escape an analysis of the display’s content and context to determine whether it rises to an unconstitutional endorsement of its religious message by the City. Indeed, where a city’s display of an undeniably religious symbol has been upheld, see Allegheny, 492 U.S. at 573, 109 S.Ct. at 3086; Lynch, 465 U.S. at 668, 104 S.Ct. at 1355; Mather, 864 F.2d at 1291; McCreary, 739 F.2d at 716; Clawson, 915 F.2d at 244, the analysis turns on the extent to which the religious message is either “neutralized” by the presence of other secular symbols or messages, or is part of an overall, integrated holiday display. The Jaycees cannot seriously contend that sixteen large paintings depicting seminal events in the life of Jesus represent nothing more than an attempt by the City to celebrate the holiday season by inviting the Jaycees to mount the paintings annually in the Park. The claim that the paintings further the secular aspects of the Christmas season demonstrates an insensitivity to the religious importance of Jesus’ life to Christians and demeans whatever meaning the paintings hold by equating them with the secular symbols of the season, such as the Christmas Tree, the bow, lights, or a 15-foot snowman. As Justice Brennan observed in his concurrence in Abington School District v. Schempp, 374 U.S. at 259, 83 S.Ct. at 1591, “[i]t is not only the nonbeliever who fears the injection of sectarian doctrines and controversies into the civil polity, but in as high degree it is the devout believer who fears the secularization of a creed which becomes too deeply involved with and dependent upon the government.”
Even if we accept the Jaycees’ contention that the paintings’ purpose was to celebrate the holiday season, this does not mean that they may fulfill this purpose in an unconstitutional manner by obtaining the endorsement of the City. Allegheny teaches that the state may not accommodate religion by endorsing a religious display and then justify this endorsement as an appropriate accommodation to remove burdens on free expression or the free exercise of religion. Discussing this principle with reference to the creche displayed on the Grand Staircase of the Allegheny County Courthouse, Justice Blackmun wrote:
The display of a créche in a courthouse does not remove any burden on the free exercise of Christianity. Christians remain free to display créches in their homes and churches. To be sure, prohibiting the display of a creche in the courthouse deprives Christians of the satisfaction of seeing the government adopt their religious message as their own, but this kind of government affiliation with particular religious messages is precisely what the Establishment Clause precludes.
Allegheny, 492 U.S. at 601 n. 51, 109 S.Ct. at 3105 n. 51. In this case, the paintings are but one of many ways that Ottawa celebrates the Christmas holiday season. However, the paintings, unlike the accompanying lights, bows, candles, Santa Claus house or 15-foot snowman, pronounce a Christian message by graphically recounting the story of the life of Jesus Christ. Therefore, the City’s involvement with the paintings gives rise to an unconstitutional establishment of religion and represents an impermissible way for the City to fulfill the secular purpose of celebrating the Christmas holiday season.16
*763The Jaycees advance one more secular purpose for the display: “the promotion of shopping and the transaction of business.” In evaluating this proposed secular purpose, the analysis is the same. Although this purpose may in fact be secular, the City must show that there is a particularly good reason for the City to accomplish its purposes through religious means. Thus in a case where a governmental body advanced the promotion of tourism as its secular purpose in placing a Latin cross atop the local fire station, the Eleventh Circuit concluded that: “Although the promotion of tourism is a secular goal commonly pursued by states, cities and counties alike, a government may not ‘employ religious means to reach a secular goal unless secular means are wholly unavailing.’ ” ACLU v. Rabun County Chamber of Commerce, 698 F.2d 1098, 1111 (11th Cir.1983) (illuminated Latin cross affixed to 85-foot structure in a State park held unconstitutional), citing Abington School District v. Schempp, 374 U.S. at 294, 83 S.Ct. at 1609 (Brennan, J., concurring). It does not require much creativity to imagine many other ways of promoting commerce or tourism in Ottawa far more effective and less disrespectful than mounting the display containing an undeniably religious message in a public park. As the Eleventh Circuit recognized, a particularly searching examination of the avowed secular purpose is required when the government allows a religious symbol to be erected in a public space. Rabun, 698 F.2d at 1110. Despite the usual deference of courts to statements of legislative purpose, the Constitution prevents us from acquiescing in the Jaycees’ attempt to articulate a secular purpose where really none is to be found. The Jaycees have failed to convince this Court that the City has satisfied the secular purpose requirement of Lemon.
2. Advancement or Inhibition of Religion under Lemon
The second prong of the Lemon test examines whether the primary effect of the practice advances or inhibits religion. In recent years, this has become the linchpin of Establishment Clause analysis. As set forth in Lemon, a statute or practice that touches upon religion is impermissible under the Establishment Clause if it advances or inhibits religion in its principal or primary effect. Lemon, 403 U.S. at 612-613, 91 S.Ct. at 2111. In contrast to the secular purpose prong of Lemon, where courts will have before them some explicit manifestation of secular purpose which can then be subjected to judicial scrutiny, the “effects” prong of Lemon requires courts to conduct a fact-specific inquiry into the content and context of the display itself. As noted above, Justice O’Connor, in an attempt to resolve the inherent ambiguities of this prong, has analyzed Establishment Clause cases by emphasizing effects of the practice under the rubric of the endorsement test (or the “no endorsement” test as some courts and commentators would have it). See Allegheny, 492 U.S. at 623, 109 S.Ct. at 3117; Lynch, 465 U.S. at 687, 104 S.Ct. at 1366; Wallace v. Jaffree, 472 U.S. at 67, 105 S.Ct. at 2495 (O’Connor, J., concurring).
In ascertaining the effect of the paintings, the Supreme Court in Allegheny *764enunciated the steps that a court should take. First, the Establishment Clause plainly does not permit endorsement, favoritism or promotion of religion. Id. 492 U.S. at 593-594, 109 S.Ct. at 3101. On the contrary, any endorsement of religion is invalid when it “convey[s] a message that religion or a particular religious belief is favored or preferred.” Allegheny, 492 U.S. at 593, 109 S.Ct. at 3101, citing Wallace v. Jaffree, 472 U.S. at 70, 105 S.Ct. at 2497 (O’Connor, J., concurring) (emphasis supplied).
Second, Allegheny articulates the method for determining here whether the pictures in the Park have the effect of endorsing religion: “[T]he question is ‘what viewers may fairly understand to be the purpose of the display.’ ” 492 U.S. at 595, 109 S.Ct. at 3102. This understanding, of course, depends upon the content of the message and the context of the display. An examination of the content and context of the display, the Allegheny opinion rightly notes, requires that the unique circumstances of a display be scrutinized to determine whether it gives rise to governmental endorsement of religion. Id. There is no need in the following analysis of content and context here to split hairs to arrive at a decision. This analysis will demonstrate clearly the extent to which the content and context of this display effect an endorsement of religion by the City.

a. The content of the paintings

The content of the display is undeniably religious. The paintings pictorially narrate important events in the life of Jesus Christ. As the description of each painting in Part I.A. demonstrates, the paintings convey core beliefs of Christianity — the birth of a Saviour, the miracles that he performed, his spiritual teachings, his crucifixion, and his resurrection. Only three of the paintings depict New Testament scenes arguably related to Christmas and to a creche (the infant Jesus in the manger, the announcement of his birth to the shepherds and the visitation of the three wise men), and these too promote a religious message when considered alone or alongside the other thirteen paintings.
The remaining paintings convey different messages associated with a range of Christian holidays and with events in Jesus’ life taking place long after his birth. To the extent that most of the paintings bear no direct relation to Christmas, the pictures in the Park are more like a cross than a creche. Therefore, this Court’s analysis and decision in ACLU v. City of St. Charles, 794 F.2d 265 (1986), certiorari denied, 479 U.S. 961, 107 S.Ct. 458, 93 L.Ed.2d 403, is particularly applicable. St. Charles affirmed an injunction issued against the display of a cross atop a city firehouse. There we distinguished between the public display of a Nativity scene, which has been upheld at times because of its close connection to the secular celebration of Christmas, and the display of a Latin cross, which calls to mind a very different message, one that is inconsistent with the Christmas holiday:
When Christmas is considered in its secular signification, as a public holiday for Americans of whatever system of religious belief (or nonbelief), the introduction of the cross into the Christmas celebration strikes a discordant chord; for most Americans do not like to think about death in connection with birth. At any rate the cross is not in fact a common Christmas symbol, as far as any member of this panel is aware or the record shows.
St. Charles, 794 F.2d at 273. The thirteen paintings are like the Latin cross, in our analysis, because they encapsulate aspects of Christianity that do not bear any relation specifically to the story of Christmas. Christians commemorate Christmas in different ways: through children’s stories such as “The Little Drummer Boy” or through Christmas carols such as “Silent Night,” “We Three Kings,” “Hark, the Herald Angels Sing,” and “What Child is This.” All of them celebrate or recount the story of the birth of Jesus. None of them recall the events depicted in thirteen of the paintings. The story of the loaves and fishes, the baptism of Jesus, the road to Emmaus and the Last Supper simply do not figure into the story of the holiday in either its religious or secular variations. *765The court in St. Charles recognized that while the Nativity scene is “a vivid tableau of the birth of Jesus Christ,” the cross calls to mind the “story of the death and resurrection of Christ, the story that moves only Christians deeply.” Id. at 273.
Similarly, the pictures in the Park evoke in the mind of the observer much more than the story of Jesus’ birth. Indeed, the name of the display itself, “The Greatest Story Ever Told,” encompasses the life, crucifixion, and resurrection of Jesus — not just the Christian miracle of his birth. It is a Christian display, not a Christmas display. Indeed, the paintings proclaim and showcase the core tenets of the Christian religion by communicating the entire story of Jesus. While Allegheny recognized that a créche, in limited circumstances, might be permissible under the Establishment Clause, the City may not celebrate Christmas “in a way that endorses Christian doctrine.” 492 U.S. at 601, 109 S.Ct. at 3105. Because the content is undeniably religious, it becomes necessary to turn to a consideration of the context of the display to determine whether a reasonable observer might conclude that the circumstances of the display overcome the message of endorsement to be derived from its content.

b. The context of the paintings

Allegheny mandates a close examination of the context of the display to determine whether its overall effect endorses religion. This requires consideration of several factors, the most important being its physical setting. Allegheny, 492 U.S. at 597-598, 109 S.Ct. at 3103. In Allegheny, the context was determinative in the Court’s decision to find unconstitutional the display of the creche while upholding the display of the Chanukah menorah.
Before evaluating the context of the paintings, it is worth noting that the inquiry into context does not proceed based on any fixed criteria. The Supreme Court has identified physical setting as central to the inquiry. This makes sense when the constitutional question turns on whether the government has endorsed religion by erecting or permitting a display with religious content. However, this does not mean that the contextual inquiry proceeds without considering, where necessary, other elements of the context in addition to the physical setting. Webster’s Third New International Dictionary defines “context” as “the interrelated conditions in which something exists or occurs.” This definition corresponds with what Justice O’Connor identified as the proper approach for evaluating government practices that implicate the Establishment Clause: “Every government practice must be judged in its unique circumstances to determine whether it constitutes an endorsement or disapproval of religion.” Lynch, 465 U.S. at 694, 104 S.Ct. at 1370. In addition to setting, the context of the paintings also encompasses what the district judge called “their history and ubiquity”; the presence or absence of other holiday symbols in and around the display; and the nature of any written declarations on or near the display.
Consideration of the physical setting of the display involves several elements. First is the actual location of the display. The Court in Allegheny found unconstitutional the display of a créche on the Grand Staircase of the County Courthouse building. The créche there stood alone on the staircase in the foyer of the Courthouse. Id. 492 U.S. at 598-599, 109 S.Ct. at 3104. In this way, the display had the effect of endorsing Christianity by sending to observers of the créche and accompanying Latin cross the message that the religious aspects of Christmas were close to the seat of judicial power in the county.
Similarly, in American Jewish Congress, this Circuit held against the City of Chicago, finding that its display of a créche in City Hall violated the Establishment Clause. In reaching its decision, the Court applied the endorsement inquiry and concluded that the particular placement of the créche inside City Hall, a center of government functions and the seat of city and county governments, sent a message of endorsement to observers:
Because City Hall is so plainly under government ownership and control, every display and activity in the building is implicitly marked with the stamp of government approval. The presence of a nativity scene in the lobby, therefore, *766inevitably creates a clear and strong impression that the local government tacitly endorses Christianity.
American Jewish Congress, 827 F.2d at 128. Therefore, it was the placement of the créche in the lobby of the seat of government in Chicago that compelled us to conclude that the display violated the Establishment Clause.
The physical placement of the paintings in this case is admittedly different. Washington Park is three blocks away from City Hall but the Illinois Appellate Court, Third District, is directly across the street. While the message of endorsement here is different from cases where the religious display is placed at the center of government power (e.g., the lobby of a city hall), the placement of the paintings in the Park still effects an impermissible endorsement of religion. Government endorsement of a religious message, contrary to the Jaycees’ suggestion, can be manifested in many ways. The constraints imposed on government by the Establishment Clause do not diminish as we move farther away from City Hall. Endorsement is equally unconstitutional regardless of whether the endorsement manifests itself on the steps of City Hall or in a public picnic area on the outskirts of town. In either ease, courts must determine whether the government practice passes the endorsement test.
In addition, as noted in Part I.A., the paintings occupy much of the length of the entire western side of the Park.17 When they are on display, they are visible so that passersby on LaSalle Street will view them night and day. The extent to which the paintings are a prominent fixture of the Park during the Christmas season and beyond supports the finding that the City, in approving this major display, endorsed its religious message.
The City, in allowing the construction of thirty-two new, concrete-filled holes and metal sleeves to support the paintings, has manifested its intent that their permanent home will be in the Park. The holes and metal sleeves were dug especially for the paintings — to date, they have supported no other display. The permanent presence of physical supports for the paintings sends a message that the government property provides a permanent home for an annual private religious display. Even when the paintings are not on display, the specially designed covered holes remind passers-by that the paintings’ annual home is the Park.
The paintings’ physical location is not the sole consideration for examining the context of the display. In addition to location, Allegheny also directs the Court’s attention to the physical setting of a display. This inquiry was dispositive to a majority’s finding unconstitutional the display of the creche, while at the same time upholding the display of the menorah. The Court distinguished its findings from its earlier decision in Lynch, where the Court found that the display of a créche alongside other secular symbols of the holiday season, each of which was a prominent part of the overall holiday display, did not send an overall message of endorsement. In Allegheny, the Court found that the créche was not part of an overall holiday setting: it sat alone in the foyer of the County Courthouse, framed by traditional flowers of the season and a Latin cross. Allegheny, 492 U.S. at 598-599, 109 S.Ct. at 3104. Rather than drawing attention away from the créche, those decorations served only to draw additional attention to the message within the frame. Id. In contrast, the Court found the display of the Chanukah menorah in front of the City-County Building to be a part of an overall holiday dis*767play, due to the placement of the menorah next to a large Christmas tree and a sign saluting liberty. Id. at 613-614, 109 S.Ct. at 3112. Because the tree is a judicially-recognized secular symbol of the Christmas season and the sign announced a secular theme of freedom, the Court considered the menorah to be the “acknowledgement of a contemporaneous alternative tradition.” Id. at 617-619, 109 S.Ct. at 3114-3115. For these reasons, there was not an unconstitutional endorsement of religious faith, but rather “a recognition of cultural diversity.”
The City of Ottawa was not blind to the Supreme Court’s reasoning in Lynch and Allegheny. After deciding in 1986 not to remove the display of paintings from the Park, the City attempted to turn what had been a singular display of paintings into an “overall holiday display” that would pass muster under these decisions. In this effort, the City mistook the careful contextual consideration required by the “endorsement” test for a formalistic approach to this problem. The Jaycees would first have this Court ignore all the years during which the paintings stood alone in the Park and consider instead only those years when the City added its secular trimmings to the display. As demonstrated below, the history of the display is indispensable to this Court’s contextual analysis. But even considering only the period when the paintings were accompanied by the “Festival of Lights,” this attempt to “neutralize” the display of paintings must fail.
As Justice O’Connor recognized in Lynch, a creche has undeniable sectarian significance, and the presence of secular symbols does not neutralize the religious elements. Rather, the creche, despite its inherent religiosity, was constitutionally acceptable in Lynch because it was not the primary focus of the display and because the display, although state-sponsored, was situated in a privately owned park. The secular symbols were equally prominent both in their size and as separate visual foci of Pawtucket’s Christmas arrangement. Additionally, the creche was part of the “overall holiday display” because it was an appropriate part of the celebration of the Christmas holiday.
Similarly in Allegheny, the Chanukah menorah was an admittedly religious symbol, but Justice Blackmun recognized that the city had “few reasonable alternatives that are less religious in nature.” Allegheny, 492 U.S. at 618, 109 S.Ct. at 3114. Additionally, the menorah was placed alongside a secular symbol, the tree, and a secular slogan, the salute to freedom, diminishing the possibility that the city wished to endorse the Jewish religion. Id. at 617-619, 109 S.Ct. at 3114-3115. The Court concluded that the overall effect of this display was to emphasize the legacy of freedom and not to endorse Judaism. Id.
In contrast, the City in this case has attempted in vain to include the paintings as part of an overall holiday display in the Park. By installing a 15-foot-tall lighted snowman and stringing lights, bows, snowflakes and giant candles on the trees, the City has attempted to neutralize the religious content of the paintings, engaging in what one member of this Court has described as constitutional “interior-decorating,” American Jewish Congress v. City of Chicago, 827 F.2d 120, 129 (7th Cir.1987) (Easterbrook, J., dissenting). Unfortunately for the City, to paraphrase this Court’s decision in Crestwood, not even a battalion of giant snowmen or a blizzard of snowflakes would absorb the paintings into an overall holiday display. See Crestwood, 917 F.2d at 1479 (“[E]ven a herd of reindeer and a forest of jumbo candy canes could not neuter a mass — a religious observance that does substantially more than mark the birth of a figure with religious significance.”).
The paintings, unlike a creche, do not lend themselves to becoming a part of an overall Christmas display. As already noted, with the exception of three of the paintings, the message of the display commemorates much more than the story of Jesus’ birth. A painting of the Sermon on the Mount, the stilling of a lake storm, the Last Supper, or the crucifixion does not complement the secular symbols of Christmas to make an integrated Christmas holiday display — each canvas portrays religious elements of Christian theology.
*768Additionally, the physical setting of the display is more like the créche in Allegheny than the one in Lynch.18 In Lynch, a majority voted to uphold the créche because it was part of a display of “a series of figures and objects, each group of which had its own focal point. Santa’s house and his reindeer were objects of attention separate from the créche, and had their specific visual story to tell.” Allegheny, 492 U.S. at 598, 109 S.Ct. at 3104. In contrast, the Allegheny Court emphasized the central position of the créche in the County Courthouse display: “[T]he créche stands alone: it is the single element of the display on the Grand Staircase.” Id. While the City here has been careful lately to dot the landscape of the Park with secular accoutrements, they do not in any way overshadow the paintings. One snowman and an array of lights cannot absorb sixteen large paintings. Moreover, there is no conceivable synthesis, either aesthetic or otherwise, in a display containing the paintings and the other decorations. Most of the paintings have nothing whatsoever to do with Christmas: they can never be neutralized, nor can they become part of an overall holiday display, no matter how many secular symbols the City erects in the attempt to diminish the religious message of the paintings. See St. Charles, 794 F.2d at 271 (recognizing that “the more sectarian the display, the closer it is to the original targets of the clause, so the more strictly the clause is applied”). To hold otherwise would send a message to Christians that their Saviour’s life can be watered down into a secular symbol of the Christmas season, not unlike the 15-foot snowman.
The district judge rightly noted that the inquiry into context did not end with an examination of the location and the setting of the display. While the location to some extent, and the setting to a much greater extent, raise constitutional problems, the history of the paintings only strengthens this Court’s conclusion that the City endorsed the display. In Allegheny, Justice O’Connor articulated the relevance of the history and ubiquity of a practice to Establishment Clause analysis:
Under the endorsement test, the ‘history and ubiquity’ of a practice is relevant not because it creates an ‘artificial exception’ from that test. On the contrary, the ‘history and ubiquity’ of a practice is relevant because it provides part of the context in which a reasonable observer * * * would view such long-standing practices as a disapproval of their particular religious choices.
Allegheny, 492 U.S. at 630, 109 S.Ct. at 3121 (O’Connor, J., concurring). This part of the endorsement test draws our attention to the duration of the display. In his review of the dates during which the display remained in the Park, the district judge correctly concluded that the paintings outlasted the Christmas season and all of the secular holiday decorations in the town. By the defendant’s own conservative estimates, on two occasions the paintings were still on display in February and in one year they remained on display until the beginning of March. The reasonable observer could still view the paintings, although Christmas itself faded into memory. Even when this Court draws factual inferences in favor of the Jaycees and accepts their admitted approximations for the duration of the display from 1980-1988, we agree with the district judge, who recognized that “in every year since 1980 the paintings were displayed beyond (and in virtually every year, well beyond) any reasonable definition of the ‘Christmas season.’ ” Doe v. Small, 726 F.Supp. 713 at 717 (1939) (emphasis in original). While it is true that in 1988-1989, the duration of the display shortened dramatically, the shorter time period was in response to threatened litigation, and not some recognition by the City that a display of religious paintings for a quarter of a year or more *769would convey a message of endorsement to observers.
The Jaycees contend that this Court should consider only the most recent year of the litigation in applying the endorsement test. However, given the history of the display, that would be inappropriate.19 Rather, permitting the paintings to remain on display well into March in one year without attempting to cover them or thaw the ground around them only strengthens the plaintiff’s argument that the display did not merely acknowledge or celebrate the Christmas holiday season. By remaining on display in March, one wonders why it might not be argued with equal vigor that the paintings were in fact an Easter display, and not a Christmas display. No less than seven of the canvases depict events that concern the trial, crucifixion and resurrection of Jesus, events which are commemorated during Lent and Easter, not Christmas. The duration of the display must be considered in view of its content. With only three out of sixteen paintings relating specifically to Jesus’ birth and with all of the paintings remaining on display for up to four months, the message of religious endorsement broadcast by the paintings is undeniable. Along with the other aspects of the context of the paintings in the Park, their history serves only to strengthen this Court’s application of the endorsement test to invalidate the display.
Moreover, as with other factual issues, the dissent accuses this Court of a failure to view the duration of the display in a light most favorable to the non-moving party. This dispute, like the other contested material facts, does not require a trial. As the Supreme Court recognized in Anderson v. Liberty Lobby, Inc., 477 U.S. 242 at 248, 106 S.Ct. 2505 at 2510, 91 L.Ed.2d 202 (1986), “[o]nly disputes over facts that might affect the outcome of the suit under the governing law will properly preclude the entry of summary judgment.” The shorter time period attested to by the Jaycees does not negate the paintings’ religious content and the message of endorsement embodied in the context and content of the display. While the advent and duration of the Christmas season can be measured by a calendar, the legality of the Jaycees’ display is measured by the Constitution.

c. The park as a public forum

The Jaycees also argue (and they view this as their strongest point) that their admittedly private religious expression in the Park should receive First Amendment protection under the freedom of speech clause of the First Amendment, since they are a private organization and the Park is a traditional public forum. In arguing that the doctrine of the public forum rescues the City from Establishment Clause analysis, the defendant would have us invent an unprecedented exception to the Establishment Clause.
The Jaycees claim that the display is protected speech because it occurs in a public park, drawing attention to Supreme Court decisions upholding free expression in a public forum: “Parks have immemorially been held in trust for the use of the public and, time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions.” Hague v. CIO, 307 U.S. 496, 515, 59 S.Ct. 954, 964, 83 L.Ed. 1423 (1939). We accept wholeheartedly the assertion that the Park is a public forum. However, identifying a public forum provides merely a starting point for treating the right constitutional questions. It does not relieve a court of its duty to conduct the proper inquiry into a constitutionally suspect practice.
*770The public forum cases decided by the Supreme Court have held that private individuals possess no absolute right to free speech in a public forum. On the contrary, the state may enforce a content-based exclusion of free speech in the presence of “a compelling state interest that is narrowly drawn to achieve that end.” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45, 103 S.Ct. 948, 955, 74 L.Ed.2d 794 (1983). Quite simply, government has a compelling interest in complying with the constitutional requirement not to violate the Establishment Clause. Widmar v. Vincent, 454 U.S. 263, 271, 102 S.Ct. 269, 275, 70 L.Ed.2d 440 (1981). If a group asserts that particular religious speech in a public forum does not offend the Establishment Clause, it is still obliged to show that the expression satisfies the Lemon and endorsement tests if the challenged practice is to stand. Id.
Where private speakers desire access to a public forum, the relevant constitutional inquiry remains the same. Neither the Park’s status as a public forum nor the display’s sponsorship by the Jaycees, a private organization, resolves the conflict between the Establishment Clause and free speech clause in favor of the defendant. The Supreme Court in Allegheny recognized that “the Establishment Clause does not limit only the religious content of the government’s own communications. It also prohibits the government’s support and promotion of religious communication by religious organizations.” Allegheny, 492 U.S. at 600, 109 S.Ct. at 3105.
We have already demonstrated the extent to which the content and context of the display compel a conclusion that the City endorsed religion by permitting the Jaycees to display the paintings, and we have shown the City’s failure to articulate a secular purpose sufficient to satisfy the first prong of the Lemon test. The record in this case, therefore, does not permit drawing a bright line between city involvement and private sponsorship.
The City has identified itself with the display to so great an extent that the display cannot be viewed as a case of purely private expression in a public forum. For this reason, the public forum analysis as the Jaycees would have us apply it is inappropriate. This Court need not find a compelling interest sufficient to curtail the Jaycees’ private expression, because the degree of government involvement and endorsement brings the case squarely within the purview of the Establishment Clause analysis.
This Court’s recent decision in Crest-wood provides no support for the Jaycees’ “public forum” argument. Crestwood, applying Establishment Clause analysis, found unconstitutional the village’s endorsement and sponsorship of a Roman Catholic mass in a public park during the city’s Italian festival. Crestwood, 917 F.2d at 1476. In the decision finding an unconstitutional endorsement of religion, we added the following dicta: “If the Festival * * * is open to private groups that wish to participate, and if [a private group] were the sponsor of the mass, it would be difficult to find an obstacle in the establishment clause of the first amendment.” Crestwood, 917 F.2d at 1478.
This suggestion rests on two assumptions, neither of which exists in this case. The hypothetical case described in Crest-wood posits a policy of equal access, whereby a variety of groups would be welcome to express their views in the public forum. The second part of this statement, that private sponsorship of a religious display would require a different outcome, presumes that sponsorship is wholly private. The facts in this case belie both assumptions, failing to bring the case within the purview of the dicta in Crestwood. As discussed above, there is no explicit or visible policy of equal or open access to the Park. The record shows that the paintings and a flea market are the only regular group uses of the Park. There is no evidence that any other group besides the Jaycees has mounted a religious or any other display with regularity in the Park. Moreover, the sponsorship is not, nor has it ever been, wholly private. The degree of government involvement in endorsing the Jaycees’ display blurs the line between pri*771vate and public, subjecting the paintings to the same fate as the Roman Catholic Mass under the Lemon and endorsement tests.20
It is worth noting here that this suit was brought pursuant to 42 U.S.C. § 1983, and that doctrine governing liability of private persons under § 1983 provides a useful analogy for understanding why the Jaycees’ display violates the Establishment Clause. Private persons can be held liable under § 1983 for deprivation of a constitutional right where the defendant has acted “under color of law.” Adickes v. S.H. Kress & Co., 398 U.S. 144, 150, 90 S.Ct. 1598, 1604, 26 L.Ed.2d 142 (1970); Monroe v. Pape, 365 U.S. 167, 184, 187, 81 S.Ct. 473, 482, 484, 5 L.Ed.2d 492 (1961). Where a private person conspires with a state official to deprive an aggrieved party of constitutional rights by engaging in a prohibited action, § 1983 liability will attach. Adickes, 398 U.S. at 152, 90 S.Ct. at 1605-1606. This is true regardless of whether the police action was authorized officially or lawfully. Id.
In this case, public and private conduct cannot be easily separated so that the Jaycees’ display evades constitutional scrutiny with the City effectively immunized from its responsibility to adhere to the Establishment Clause. The City’s longstanding support of the display, combined with the official authorization contained in the City Council Resolution and the Mayor’s statements in favor of the continued display of the paintings, blurs the line between public and private in this case.
Because the Supreme Court upheld private religious expression in a public forum in Widmar and more recently in Board of Educ. v. Mergens, 110 S.Ct. at 2356, the Jaycees argue that the analysis upholding expression in those cases mandates a similar outcome in this case. The Jaycees are wrong. These decisions are readily distinguishable on their facts, and in calling our attention to the outcomes the Jaycees avoid the Supreme Court’s consistent application of Establishment Clause analysis in both cases. In Widmar and Mergens the Court decided that student religious groups, at a public university and a public school respectively, could use educational facilities for group meetings. In Widmar, the Court applied the Establishment Clause analysis and found that the religious group was but one of a broad class of 100 recognized student groups permitted to use university meeting facilities as part of an “open forum” policy. Widmar, 454 U.S. at 274, 102 S.Ct. at 276. Furthermore, the *772state university did “not confer any imprimatur of state approval on religious sects or practices” by providing meeting space. Any benefits to the group were incidental, since “a broad spectrum of groups” had access to the school under its open access policy. Id.
There is no valid comparison between the university’s stated open access policy and the City’s endorsement of the paintings. In applying the Establishment Clause analysis from Widmar, the majority noted that “the provision of benefits to so broad a spectrum of groups is an important index of secular effect.” Id. Here the paintings are no part of any broad spectrum: they are the only visual display erected with any regularity whatsoever in the Park, and the Jaycees are the only group to use the Park to engage in expression for an extended period of time.21 Indeed, the record shows that the only other event annually taking place in the Park is a flea market, which is wholly unrelated in time or substance to the paintings.
Furthermore, the Widmar Court found no empirical evidence that by allowing the religious group to meet, they would in some way dominate the open forum. Id. at 275, 102 S.Ct. at 277. Here the paintings, taking up a portion of one side of the Park, dominate the public forum during and after the Christmas season. They remained the focus of the display even after the City attempted to neutralize the religious message of the display by installing secular symbols of the holiday season. Considerations specific to open access to a university forum prompted the Supreme Court in Widmar to conclude that the university’s policy effected no endorsement of religion. They are not present here, making Wid-mar an unpersuasive case for the Jaycees.
Nor does Mergens provide any additional support for the Jaycees’ position. In Mer-gens, the Court considered the limited question of whether the Equal Access Act, 98 Stat. 1302, 20 U.S.C. §§ 4071-4074, prevents a high school from denying a student religious group permission to meet on school property during non-instructional time. Mergens, 110 S.Ct. at 2362. The Court held that the school’s denial of permission, based on Establishment Clause concerns, violated the students’ right to equal access within the meaning of the Act. Id. at 2370.
Mergens is distinguishable for several reasons. The case was decided on statutory grounds, and the Court looked to the legislative history of the Equal Access Act and to the findings of Congress that high school students were capable of distinguishing between a school’s sponsorship of religious speech and a student-run, student-created religious group. Moreover, the Court echoed its decision in Widmar by stating that the religious club was only one of many different voluntary student organizations permitted to use school facilities, and that there was no empirical evidence that the religious group would dominate the open forum. Mergens, 110 S.Ct. at 2373. In reaching its conclusion, the Court still adhered to the framework of earlier Establishment Clause analysis, but found there would be no message of government endorsement were the school to permit the student religious group to meet.
Unlike Mergens, which was essentially a statutory decision, there was no statute in the City of Ottawa explicitly setting forth a policy of equal access to the Park. Rather, the Court has before it only the defendant’s assertion that an unwritten equal access policy exists. Therefore, the Court’s decision in Mergens adds nothing to Widmar for purposes of this case. Instead it serves to reaffirm this Court’s conclusion that neither the municipal policies or practices in Ottawa support a finding that the City had a policy of equal access to the Park.
The Jaycees’ “public forum” argument suffers from the same defect as their other attempts to remove the display from the scrutiny of the Establishment Clause. The mere existence of a “public forum” does not confer on private speakers an automatic right to free expression. As this Court recognized recently in Lubavitch *773Chabad House, Inc. v. City of Chicago, 917 F.2d 341 (7th Cir.1990):
We are not cognizant of * * * any private constitutional right to erect a structure on public property. If there were, our traditional public forums, such as our public parks, would be cluttered with all manner of structures. Public parks are certainly quintessential public forums where free speech is protected, but the Constitution neither provides, nor has it ever been construed to mandate, that any person or group be allowed to erect structures at will.
Lubavitch, 917 F.2d at 347 (emphasis supplied).
In Lubavitch, the Court concluded that the City restriction preventing a menorah from being displayed in a public area of the airport was a reasonable time, place or manner restriction on speech under applicable First Amendment jurisprudence considering the display might obstruct the use of the airport or interfere with operations there. Lubavitch, 917 F.2d at 346-347. This recognition has broader application to other cases in which claimed access to a public forum brings constitutional rights into conflict. The essential point is that claims to constitutionally protected access to a public forum do not trump other constitutional provisions. Here the Establishment Clause prohibits the Jaycees from mounting their display in a public park because of the unconstitutional message of governmental endorsement associated with the paintings.22
The Jaycees’ argument in support of a per se rule concerning private speech in a public forum, not unlike the one rejected by the Court in Lubavitch, illustrates the apparent clash between the government’s obligation to adhere to the Establishment Clause and a private speaker’s right of free expression. Resolving the tension between the two provisions which coexist within the First Amendment does not require us to create a hierarchy of constitutional rights. On the contrary, the Supreme Court has expressly rejected efforts to assign priority to constitutional rights. In Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 96 S.Ct. 2791, 49 L.Ed.2d 683 (1976) the Court, in weighing the First Amendment freedom of expression against a criminal defendant’s Sixth Amendment right to a fair trial, declined to favor one amendment over another. Instead, the Court evaluated the extent to which the constitutional rights at stake would be served, concluding that a prior restraint on the press was inappropriate when there were other means available to the trial court to ensure a fair trial. Id. at 569, 96 S.Ct. at 2807-2808.
The analogy to cases involving public access to trials is useful here. Like the Supreme Court in Nebraska Press Ass’n, we decline to prioritize constitutional rights and reject the Jaycees’ argument that the free speech clause should override the Establishment Clause. Instead, this Court looks to the facts before it and recognizes the degree to which paintings in the Park effect an impermissible endorsement of religion in violation of the Establishment Clause. Our decision imposes a minimal burden on the Jaycees’ right to free expression, given the availability of alternative fora for the display.
The Second Circuit also recognized that the assertion of a public forum does not permit a private actor to ignore the Establishment Clause. In Kaplan v. City of Burlington, 891 F.2d 1024 (1989), certiorari denied, — U.S. -, 110 S.Ct. 2619, 110 L.Ed.2d 640 (1990), the court held unconstitutional the display of a Chanukah menorah in a public park next to city hall and noted that “the existence of a public forum is simply a factor to be taken into account in determining whether the context of the display suggests government endorsement.” Id. at 1029. If a reasonable observer, upon viewing a religious display in a public forum, concludes that the dis*774play sends a message of government endorsement, then that display is unconstitutional under the Establishment Clause.23
In a recent decision, the Fourth Circuit, in a case with facts similar to those before this Court, also recognized that private religious speech in a public forum may be restricted if there is an Establishment Clause violation. Smith v. County of Albemarle, 895 F.2d 953 (1990), certiorari denied, — U.S. -, 111 S.Ct. 74, 112 L.Ed.2d 48. At issue in Albemarle was the erection of a nativity scene by the local Jaycees on the public lawn in front of the county office building. The Jaycees also claimed in that case that prohibiting the display in a public forum would violate their First Amendment right to freedom of expression. Albemarle, 895 F.2d at 958. However, the Fourth Circuit found that the county had a compelling interest in enforcing a content-based regulation of speech in the local rules governing displays, in order to satisfy the Establishment Clause tests set forth in Lemon and Widmar. Albemarle, 895 F.2d at 959. The county possessed a compelling interest to avoid the unmistakable message of endorsement conveyed by “a prominent religious display in a government setting,” thus justifying removal of the Jaycees’ nativity scene from the front lawn of the county office building. Id.
In reaching this decision, the Fourth Circuit recognized that excluding the creche from public property was necessary and the most narrowly tailored means available to the court to comply with the Constitution. Furthermore, the court recognized that excluding private religious speech from a public forum does not prohibit the Jaycees from exercising their religious beliefs. Id. at 960. On the contrary, the Jaycees there were free to take their display elsewhere. Similarly, there is no question in this case that the Ottawa Jaycees also can move their display to private property. The record reflects that the Jaycees had such an offer to move the paintings onto the property of a local bank and were prepared to move the display, until the City reversed its initial decision to exclude the paintings from the Park and instead provoked a constitutional challenge by the original plaintiff. Removing the display from the Park permits the government to steer the constitutionally required course of neutrality “among religions, and between religion and non-religion.” Id., quoting Grand Rapids School Dist. v. Ball, 473 U.S. 373, 105 S.Ct. 3216, 87 L.Ed.2d 267 (1985).
III. CONCLUSION
The current constitutional tests under the Establishment Clause required us to engage in an extensive review of the Jaycees’ display in reaching the conclusion that this exhibition of paintings in Washington Park violates the Establishment Clause. Our decision imposes no content-based restriction on a private person’s freedom of expression in a public forum. On the contrary, this Court recognizes that true freedom of religious expression and freedom from governmental establishment of religion are inextricably linked features of our constitutional order: “The First Amendment rests on the premise that both religion and government can best work to achieve their lofty aims if each is left free from the other within its respective sphere.” Illinois ex rel. McCollum v. Board of Educ., 333 U.S. 203, 212, 68 S.Ct. 461, 465, 92 L.Ed. 649 (1948).
In finding there to be an unmistakable message of governmental endorsement un*775der the applicable constitutional tests, this Court in no way condemns the religious beliefs represented by this type of religious display. Indeed, Christians might well take offense at the suggestion that the paintings celebrate only the secular holiday season, or that the paintings’ deep religious message could be “neutralized” by the presence of the 15-foot snowman and the “Festival of Lights.” The paintings are religious to the core and their history palpably illustrates the depth of City endorsement. The paintings must remain free of City approval or involvement so that Christians may, without governmental approval or involvement, quietly appreciate the paintings according to their own beliefs. In addition, by preventing the government from placing the unmistakable imprimatur of state endorsement upon one religion, we ensure that members of other religious groups and nonadherents will not be made to feel that they are outsiders, that their own spiritual or ethical beliefs are disfavored. In a clear statement of the importance of preserving religious freedom by preventing state endorsement, Justice Stevens wrote for the majority in Wallace v. Jaffree, 472 U.S. at 38, 105 S.Ct. at 2479, that “the individual’s freedom to choose his own creed is the counterpart of his right to refrain from accepting the creed established by the majority.” Id. at 52, 105 S.Ct. at 2487.
The district court’s entry of summary judgment for plaintiff is affirmed.
*776APPENDIX
[[Image here]]
*777[[Image here]]
*778[[Image here]]
*779[[Image here]]
*780[[Image here]]
*781[[Image here]]
*782[[Image here]]
*783[[Image here]]
*784[[Image here]]
*785[[Image here]]
*786[[Image here]]
*787[[Image here]]
*788[[Image here]]
*789[[Image here]]
*790[[Image here]]
*791[[Image here]]

. The Establishment and Free Exercise Clauses of the Constitution read, "Congress shall make no law respecting an establishment of religion or prohibiting the free exercise thereof; * * *." U.S. Const. Amend. 1. The First Amendment applies to the states through the Fourteenth Amendment. Everson v. Board of Educ., 330 U.S. 1, 67 S.Ct. 504, 91 L.Ed. 711 (1947); Cruz v. Beto, 405 U.S. 319, 322, 92 S.Ct. 1079, 1081, 31 L.Ed.2d 263 (1972).


. Photographs of the 16 paintings are reproduced here in the appendix to the majority opinion.


. Nothing in the record indicates that, aside from the illumination provided by the street lights on LaSalle Street, special lighting was ever installed expressly for the purpose of illuminating the paintings at night.


. The district judge properly admitted this and other newspaper articles as party admissions. On appeal, defendants have not contested this evidentiary ruling by the trial court.


. Plaintiff disputes the Jaycees’ approximations, arguing that the defendant based its approximation on information and belief, making this chronology improper evidence in support of defendant’s motion for summary judgment. Plaintiff claims that the paintings were on display for an average of 11 weeks each year. (Plaintiffs Br. at 4 n. 3.)


. Rohrer subsequently lost standing to pursue the suit when he moved out of state. The district court permitted the substitution of Jane Doe, allowing her to proceed anonymously so that she would not be subjected to the same vilification and harassment as Rohrer endured. Rohrer and Doe both alleged injuries sufficient to confer standing to bring this action. In contrast to a recent opinion of this Court, Harris v. City of Zion, 927 F.2d 1401 (7th Cir.1991), in which Judge Easterbrook’s doubts about the plaintiffs’ standing provided a basis for his dissent, id. at 1419-1422, the plaintiffs standing in this case is uncontested.


. To the extent that there are contested facts to be decided here that determine the outcome of this lawsuit, they are facts considered in light of the law to resolve the ultimate constitutional legal questions at issue. These have also been described by other jurisdictions as "constitutional facts” or "mixed questions of law and fact.” They are therefore subject to de novo review by this Court. Bose Corp. v. Consumers Union, Inc., 466 U.S. 485, 104 S.Ct. 1949, 80 L.Ed.2d 502 (1984). In Bose, the Supreme Court held in a defamation suit that evidence of actionable "actual malice” had to be independently considered by a reviewing court, because "[¡judges, as expositors of the Constitution, must independently decide whether the evidence in the record is sufficient to cross the constitutional threshold that bars the entry of any judgment that is not supported by clear and convincing proof,” id. at 511, 104 S.Ct. at 1965. Bose contains language confirming its application across First Amendment jurisprudence: "The simple fact is that First Amendment questions of 'constitutional fact’ compel this Court’s de novo review.” Id. at 509 n. 27, 104 S.Ct. at 1964 n. 27.
The determination as to whether a particular government practice survives scrutiny under the Establishment Clause turns on what can be described as the evaluation of constitutional facts. In her concurrence in Wallace v. Jaffree, 472 U.S. 38, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985), Justice O’Connor identified the relevant constitutional factual inquiry in scrutinizing the constitutionality of a legislated moment of silence in public schools. The question is “whether an objective observer, acquainted with the text, legislative history, and implementation of the [challenged] statute, would perceive it as a state endorsement of prayer in public schools.” Wallace v. Jaffree, 472 U.S. at 76, 105 S.Ct. at 2500 (O'Connor, J., concurring).
Two appellate courts have also recognized the applicability of the constitutional fact doctrine to cases involving alleged violations of the religion clauses of the First Amendment. New Life Baptist Church Academy v. Town of East Long-meadow, 885 F.2d 940, 942-943 (1st Cir.1989) (recognizing the reviewing court’s obligation under Bose to make an independent examination of the whole record to determine the constitutional significance of the facts in the case), certiorari denied, — U.S. -, 110 S.Ct. 1782, 108 L.Ed.2d 784 (1990); Bender v. Williamsport Area School Dist., 741 F.2d 538, 542 n. 2 (3rd Cir.1984) (applying constitutional fact doctrine to Establishment Clause analysis in case involving the use of a public area for a non-denominational prayer club meeting), vacated for lack of standing, 475 U.S. 534, 106 S.Ct. 1326, 89 L.Ed.2d 501 (1986). The court in Bender suggested on its review of the grant of summary judgment that where constitutional facts are at issue, a reviewing court is not required to draw inferences in a light most favorable to the non-moving party: ”[A]n appellate court is free to draw its own inferences from the record. * * * As a result [of Bose ] we do not defer to the same extent to factual inferences drawn from the record by the district court as we might in a case not involving constitutional and, in particular, first amendment rights.” Bender, 741 F.2d at 542 n. 3.


. This is not the first time that the Framers’ intent and Supreme Court jurisprudence have been the object of controversy in Washington Park. As the Jaycees note, the Park was the site of the first debate between incumbent Illinois Senator Stephen Douglas and candidate Abraham Lincoln in the future President's unsuccessful effort to unseat Douglas in 1858. Then the issue was slavery, not religion, and the Supreme Court decision at issue was Dred Scott v. Sandford, 60 U.S. (19 How.) 393, 15 L.Ed, 691, not Allegheny. Lincoln invoked the intent of the founding fathers, arguing that they would have favored halting the spread of slavery in preparation for slavery’s "ultimate extinction.” First Lincoln-Douglas Debate, Ottawa, Illinois, 1 Abraham Lincoln, Speeches and Writings 514 (D. Fehrenbacher ed. 1989).


. Professor Laycock responds to the arguments in support of the coercion approach by pointing out that such a narrow reading makes the two religion clauses of the Constitution redundant:
Religious coercion by the government violates the free exercise clause. Coercion to observe someone else’s religion is as much a free exercise violation as is coercion to abandon my own. If coercion is also an element of the establishment clause, establishment adds nothing to free exercise.
Laycock, "Nonpreferential” Aid to Religion: A Fabe Claim About Original Intent, 27 Wm. & Mary L. Rev. 875, 922 (1986).
For a contrasting view supporting the "coercion" approach to Establishment Clause analysis, see Michael W. McConnell, Coercion: The Lost Element of Establbhment, 27 Wm. & Mary L. Rev. 933 (1986).


. The third Lemon prong, the "entanglement” prong, was not considered by the district court.


. The City attempted to offer a secular purpose for the Resolution by engaging in a quasi-legislative historical analysis. The City pointed to a 1988 deposition by the Mayor pro-tem at the time. The Jaycees claim that he testified that the City passed the resolution to avoid litigation by the Jaycees for an unconstitutional restriction on their right of access to a public park.
Although the City attempted to offer this testimony as the history of the resolution, this testimony related to events that took place two years after the Resolution endorsing the Jaycees’ activities was passed. The statements by the May- or pro-tem concerned another entirely different resolution passed in response to Rohrer's 1988 request that the City remove the pictures from the Park. This resolution denied the Jaycees’ request to display the paintings during 1988-89. It was subsequently reversed when the City decided to permit the display and risk litigation by Rohrer. The district judge determined that even if the testimony were offered as a secular purpose for the City’s 1986 resolution endorsing the Jaycees’ display, it would fail to provide a secular purpose for the paintings. If a governmental body were permitted to argue that its secular purpose in endorsing a religious message was to avoid threatened litigation, then private parties couldengage in a variety of religious activities in disregard of the requirement of the Establishment Clause, and the governmental body would offer in defense its fear of litigation as a secular purpose. Doe v. Small, 726 F.Supp. 713, 720 (N.D.Ill.1989). Such a post hoc justification fails to provide a secular purpose for actions undertaken in support of an undeniably religious message.


. As noted above in Part LA. on one occasion, George Bush, campaigning for the Presidency, made an appearance in Washington Park. A temporary platform was erected for his visit — it was dismantled after the campaign event. See *761Affidavit of Charles Singer, Ottawa City Clerk, Defendant’s Exhibit No. 3, for a list of other one-time events taking place in the Park between June 1982 and September 1988.


. As demonstrated below, this case is easily, distinguished from the cases where the Supreme Court upheld the right of student religious groups to meet on the premises of an educational institution. Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981); Board of Educ. v. Mergens, — U.S. -, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990). See also Smith v. County of Albemarle, 895 F.2d 953, 959-960 (4th Cir.1990) (finding that the county government had a compelling interest in prohibiting the Jaycees’ display of a créche on a public lawn). See discussion in Part II.B.2.C. infra.


. The Jaycees argue that Allegheny is irrelevant to an examination of secular purpose, because that case focused only on endorsement. Instead, the Jaycees would have this Court adopt a bright-line rule based on its reading of Lynch and American Jewish Congress. Both cases found that the celebration and recognition of the Christmas holiday season evince a permissible secular purpose. This recognition does not end the inquiry, for a court scrutinizing the display must ascertain whether or not the practice in question actually advances the asserted *763secular purpose. In Lynch, the Supreme Court found a secular purpose sufficient to uphold a state-sponsored creche display in a park owned by a nonprofit organization. 465 U.S. at 668, 104 S.Ct. at 1355. However, in American Jewish Congress, this Circuit found unconstitutional the display of a nativity scene in Chicago’s City Hall. Although the majority opinion rested its conclusion on an application of the endorsement prong of the test, in applying prong one of the Lemon test, it found no “invidious purpose.” American Jewish Congress, 827 F.2d at 127. Finding there to be “no invidious purpose” and finding there to be a "secular purpose” are not necessarily one and the same.
The inquiry into secular purpose does not end with the mere assertion of a purpose. Rather, the purported purpose must be applied to the specific facts at hand to determine whether that purpose is advanced by the display. To that extent, there is inevitably some overlap between the application of the first two prongs of the Lemon test. A thorough inquiry into purpose necessitates consideration of a display’s content and context. Therefore, the analysis of Allegheny is indispensable to a consideration of secular purpose. To suggest otherwise overlooks the import of Allegheny, the most recent case from the Supreme Court bearing a factual similarity to this one in that Allegheny also considered the constitutionality of a religious display.


. The dissent accepts as fact the Jaycees’ contention that the paintings embrace an area equal to only 6.34 percent of the Park. See Dissent at 794. It is undisputed, however, that the length of the display from one end to another is 177 feet and that the side of the Park on which the paintings are aligned measures 366 feet. The Jaycees’ area measurement appears to include the airspace above the foundations of the paintings. On the other hand, plaintiff asserts that the paintings occupy fully 20 percent of the Park. Even if we accept the defendant’s asserted measurements, the resolution of this factual dispute will not alter the outcome of the suit under governing Establishment Clause analysis. Constitutionality does not turn on the creative use of a tape measure.


. Nor are the paintings like the display of a Nativity scene that was upheld by this Circuit in Mather, 864 F.2d 1291, 1293. In that case, the Court found constitutional a display that included a creche along with many other symbols of the Christmas season. Like the creche in Lynch, viewers of Mundelein’s display would see a grouping of symbols, “most of which are secular.” Mather, 864 F.2d at 1293. Because the creche was a part of a larger display, it passed constitutional muster despite its location on the grounds of city hall.


. The Jaycees urge us to consider only the most recent year of the display, claiming that the history of the display is constitutionally irrelevant. In arguing that we should consider only the "status quo,” the Jaycees rely on Lovell v. Brennan, 728 F.2d 560 (1st Cir.1984). In Lovell, the court declined to grant injunctive relief where the defendants ceased their unconstitutional conduct. In this case, there is no indication that the City agreed to discontinue its unconstitutional conduct; therefore, we cannot overlook the City’s longstanding Establishment Clause violation. Presently, there is no “mootness” problem while the constitutional violation persists, and the case remains ripe for this Court's consideration.


. The dissent relies on two recent Sixth Circuit cases to support its position that a private religious display in a public forum is constitutionally protected expression. Dissent at 809-810. In the first case, Americans United for Separation of Church and State v. City of Grand Rapids, 922 F.2d 303 (6th Cir.1990) (“AUSCS"), the court held that a private religious group responsible for the display of a menorah in a public forum could intervene as of right in an action against the city to enjoin the display. Although the court "strongly emphasize[d] that we are not now deciding the appeal," it stayed the district court’s decision to issue an injunction against the City believing that the private religious group was likely to succeed on the merits. Id. at 306-307. Unlike the Jaycees' display, the record in AUSCS lacks evidence of a history of government approval of the display. Moreover, the court found the disclaimer sign to be “large and explicit,” id. at 310. The menorah was displayed in a public forum that was equally available to other religious groups with permission. In contrast, access to Washington Park was admittedly governed by no policy at all. The court in AUSCS also acknowledged that the demographics in Grand Rapids made it unlikely that the reasonable observer would conclude that the city endorsed Judaism. In Ottawa, the demographics, given the history of the display and the public reaction against the filing of the lawsuit, could only mediate in favor of a contrary conclusion. See, e.g., Voice of the People, Ottawa Daily Times, Nov. 11, 1986, Plaintiffs Exhibit No. 50 (letter to the editor recognizes that the display commemorates “our country’s major religion”).
The other Sixth Circuit case embraced by the dissent also failed to reach the merits of the alleged Establishment Clause violation. In Congregation Lubavitch v. City of Cincinnati, 923 F.2d 458 (6th Cir.1991), the court vacated the district court’s issuance of a preliminary injunction against the display of a menorah in a public square. However, the analysis by the court is thin, for the court concludes simply that Cincinnati’s exclusion of the menorah was not content neutral. Id. at 461. In addition, the case is easily distinguishable, for the display was exclusively sponsored by a private group and the public square provided a forum for other displays over an extended period of time. Id. at 462.


. There is a permanent veterans memorial in the Park but it has no religious connotations.


. The Jaycees’ position plainly proves too much. If the City not only permitted the Jaycees to display the paintings, but also allowed the organization to build a church so that citizens could attend services at the same time they visited the Park to view the paintings, the use of public lands for a house of worship would offend the core of the Establishment Clause even though the Park is a public forum.


. The Jaycees argue that the presence of their small disclaimer alongside the paintings display shows that the display is protected speech by a private group. However, the disclaimer was posted by the Jaycees, and not by the City. The conclusion to be drawn is that the City endorses the activity of a private organization on public grounds. Justice Blackmun, addressing the presence of a similar disclaimer in Allegheny, wrote:
The fact that the créche bears a sign disclosing its ownership by a Roman Catholic organization does not alter this conclusion [of endorsement]. On the contrary, the sign simply demonstrates that the government is endorsing the religious message of that organization, rather than communicating a message of its own.
Allegheny, 492 U.S. at 600, 109 S.Ct. at 3105.